MEMORANDUM ***
This matter is before us on an appeal from the order of the district court uphold*951ing the Commissioner’s denial of disability benefits to the plaintiff, Donna M. Steece. We review the district court’s order de novo. See Harman v. Apfel, 211 F.3d 1172, 1174 (9th Cir.2000). On this appeal Steece claims that the ALJ’s decision must be reversed because he incorrectly (1) rejected her testimony as to her subjective symptoms without clear and convincing reasons based on specific findings in the record, and (2) held that her combined impairments did not limit her equivalently to any impairments in the regulatory Listing of Impairments, 20 C.F.R. pt. 404 subpt. P, app. 1 (“List”) that would automatically qualify her for benefits.
After a careful review of this matter, we are satisfied that the Commissioner’s decision is supported by substantial evidence and that he applied the correct legal standards. See Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir.1999). Consequently, we have no reason to disturb the decision of the district court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.